DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 12/31/2019.
Claims 1-30 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-12, 15-23, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2018/0270895A1 hereinafter Park in view of Nylander et al. US 2007/0105568 A1 hereinafter Nylander.

Regarding claim 1. Park discloses A method for wireless communication, comprising: 
identifying a radio resource control state of a user equipment from a set of states that includes a radio resource control inactive state and a radio resource control idle state, [0210]; (UE’s RRC states) including, RRC_IDLE state, RRC_INACTIVE state; see also fig. 13; [0285]; RRC state among RRC connected state (e.g. RRC Connected 1530, RRC_Connected), RRC idle state (e.g. RRC Idle 1510, RRC_Idle), and RRC inactive state (e.g. RRC Inactive 1520, RRC_Inactive);
identifying a network area for communicating one or more network synchronization signals or one or more network paging signals associated with the network area based at least in part on the radio resource control state of the user equipment, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs; and 
monitoring, by the user equipment, for the one or more network synchronization signals or the one or more network paging signals associated with the network area based at least in part on identifying the network area, [0287]-[0289]; receiving/monitoring RAN paging message based on in a RAN notification area (RNA) (wireless device’s coverage area), cell coverage area, and/or beam coverage area associated with the RNA; paging message to a wireless device in an RRC inactive state.
Park does not disclose explicitly as required identifying a network area for communicating one or more network paging signals associated with the network area based at least in part on the radio resource control state of the user equipment.
Nylander discloses identifying a network area for communicating one or more network paging signals [0079] in the area are eligible for paging user equipment query to paging control database 46 includes both the identifier of the paged or target user equipment and the network area identifier for the area in which paging permission is sought.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Nylander to determine that a paging signal is directed  to the wireless device in coverage area/geographic location served by the base station, see abstract. 

Regarding claim 2. Park discloses, further comprising: receiving, by the user equipment, the one or more network synchronization signals or the one or more network paging signals associated with the network area based at least in part on monitoring for the one or more network synchronization signals or the one or more network paging signals, [0210]; paging signal initiated over paging area based on RRC_Inactive state, monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); see also [0288]-[0289]; paging message to a wireless device in an RRC inactive state; receiving/monitoring RAN paging message based on wireless device’s coverage area, cell coverage area, and/or beam coverage area associated with the RNA.

Regarding claim 3. Park discloses The method of claim 1, further comprising: identifying one or more characteristics common to the one or more network synchronization signals or the one or more network paging signals communicated within the network area, wherein monitoring for the one or more network synchronization signals or the one or more network paging signals is based at least in part on identifying the one or more characteristics common to the one or more network synchronization signals, or the one or more network paging signals, operating in RRC inactive state or the RRC idle state [0210]; at least one of receiving broadcasted system information; cell selection/re-selection; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC.

Regarding claim 4. Park discloses, wherein identifying the network area comprises: identifying, based at least in part on the user equipment operating in the radio resource control inactive state or the radio resource idle state a radio access network area code defined by a network, wherein the one or more network synchronization signals or the one or more network paging signals are associated with the radio access network area code, [0435]: in RRC state of the wireless device as an RRC inactive state, core network paging message comprises tracking area code.

Regarding claim 5. Park discloses, wherein identifying the radio resource control state of the user equipment comprises: identifying that the user equipment is operating in the radio resource control inactive state, wherein identifying the radio access network area code is based at least in part on identifying that the user equipment is operating in the radio resource control inactive state, [0435]: wireless device is in RRC inactive state, paging message comprises tracking area code.

Regarding claim 6. Park discloses, wherein identifying the network area comprises: identifying, based at least in part on the user equipment operating in the radio resource control inactive state, a radio access network based notification area defined by the user equipment, wherein the one or more network synchronization signals or the one or more network paging signals are associated with the radio access network based notification area, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs.

Regarding claim 7. Park discloses, wherein identifying the radio resource control state of the user equipment comprises: identifying that the user equipment is operating in the radio resource control inactive state, wherein identifying the radio access network based notification area is based at least in part on identifying that the user equipment is operating in the radio resource control inactive state, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs.

Regarding claim 8. Park discloses, wherein the radio access network based notification area comprises a plurality of radio access network area codes, [0435]: in RRC state of the wireless device as an RRC inactive state, core network paging message comprises tracking area code.

Regarding claim 9. Park discloses, wherein identifying the network area comprises: identifying, based at least in part on the user equipment operating in the radio resource control idle state, a tracking area defined by a network, wherein the one or more network synchronization signals or the one or more network paging signals are associated with the tracking area, [0310], [0385]: UE in RRC_IDLE may perform periodic TAU (Tracking Area Update) when the TA update timer (T3412) expires in order for the CN to ascertain the UE location on a Tracking Area level and to check if UE is still attached to the network; the tracking area update procedure initiated by the wireless device in an RRC idle state.

Regarding claim 10. Park discloses, wherein identifying the radio resource control state of the user equipment comprises: identifying that the user equipment is operating in the radio resource control idle state, wherein identifying the tracking area is based at least in part on identifying that the user equipment is operating in the radio resource control idle state, [0310], [0385]: UE in RRC_IDLE may perform periodic TAU (Tracking Area Update) when the TA update timer (T3412) expires in order for the CN to ascertain the UE location on a Tracking Area level and to check if UE is still attached to the network; the tracking area update procedure initiated by the wireless device in an RRC idle state.

Regarding claim 11. Park discloses, further comprising: receiving a network paging message based at least in part on monitoring for the one or more network synchronization signals or the one or more network paging signals associated with the network area, [0378]-[0379]; receiving a network paging message; and entering a radio resource control connected state based at least in part on receiving the network paging message, [0379]: network paging message causing state transition to the RRC connected state.

Regarding claim 12. Park discloses, wherein identifying the radio resource control state further comprises: entering, by the user equipment, the radio resource control inactive state or the radio resource control idle state, [0288]; state transition of the wireless device from an RRC connected state to an RRC inactive state.

Regarding claim 15. Park discloses A method for wireless communication, comprising:
identifying a network area associated with a user equipment operating in a radio resource control inactive state or a radio resource control idle state, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs; and 
transmitting, by a base station, one or more network synchronization signals or one or more network paging signals within the network area based at least in part on the network area, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; base station transmits the paging signal for, the wireless device monitors/receives a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs.
Park does not disclose explicitly as required identifying a network area associated with a user equipment.
Nylander discloses identifying a network area associated with a user equipment, [0079] in the area are eligible for paging user equipment query to paging control database 46 includes both the identifier of the paged or target user equipment and the network area identifier for the area in which paging permission is sought.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Nylander to determine that a paging signal is directed  to the wireless device in coverage area/geographic location served by the base station, see abstract. 

Regarding claim 16. Park discloses, further comprising: identifying, based at least in part on the network area, communication resources assigned for the one or more network synchronization signals or the one or more network paging signals different than communication resources of neighboring network areas, wherein transmitting the one or more network synchronization signals or the one or more network paging signals within the network area is based at least in part on identifying the communication resources, communication resources of neighboring network areas and that of paging signal are different: [0352]-[0358]; RAN area information (e.g. RAN area identifier, RAN notification identifier, one or more cell information of a RAN area). Based on the RAN area information of neighbor base stations (or neighbor cells), a base station may enhance a RAN paging reliability for an RRC inactive state wireless device by sending a RAN paging message to neighboring base station associated with a RAN area of the RRC inactive state wireless device. a RAN paging message transmission to a corresponding base stations that is associated with a RAN area of a RAN paging target wireless device.

Regarding claim 17. Park discloses, further comprising: 
identifying data to be communicated with the user equipment operating in the radio resource control inactive state or the radio resource control idle state, [0210]; (UE’s RRC states) including, RRC_IDLE state, RRC_INACTIVE state; see also fig. 13; [0285]; RRC state among RRC connected state (e.g. RRC Connected 1530, RRC_Connected), RRC idle state (e.g. RRC Idle 1510, RRC_Idle), and RRC inactive state (e.g. RRC Inactive 1520, RRC_Inactive); and 
identifying the network area associated with the user equipment and associated with a radio resource control state of the user equipment based at least in part on identifying the data, wherein transmitting the one or more network paging signals is based at least in part on identifying the network area associated with the user equipment.

Regarding claim 18. Park discloses, further comprising: establishing a radio resource control connection with the user equipment; and identifying that the user equipment enters the radio resource control inactive state or the radio resource control idle state based at least in part on establishing the radio resource control connection, wherein identifying the data to be communicated with the user equipment is based at least in part on identifying that the user equipment enters the radio resource control inactive state or the radio resource control idle state.

Regarding claim 19. Park discloses, further comprising: identifying that the user equipment is operating in a radio resource control connected state based at least in part on transmitting the one or more network synchronization signals or the one or more network paging signals within the network area, [0120]; fig. 13; RRC connected state (e.g. RRC Connected 1530, RRC_Connected) of wireless device; and transmitting the data to be communicated to the user equipment based at least in part on identifying that the user equipment is operating in the radio resource control connected state, [0210] and [0400]; in an RRC_Connected state of a wireless device, a base station (e.g. NG-RAN) transmits data to the wireless device; and the base station may provide, to the wireless device, a list of cells and/or cell types that may be employed to transmit one or more packets.

Regarding claim 20. Park discloses, further comprising: receiving an indication of a radio access network based notification area established by the user equipment, wherein identifying the network area is based at least in part on the indication of the radio access network based notification area received from the user equipment, [0351]; wireless device receive paging indications from the one or more base stations and/or from the base station based on the one or more RAN areas.

Regarding claim 21. Park discloses, wherein: the user equipment operates in the radio resource control inactive state; and the network area is a radio access network area code defined by a network, [0303]-[0304]; in RRC state of the wireless device as an RRC inactive state, core network paging message comprises tracking area code.

Regarding claim 22. Park discloses, wherein: the user equipment operates in the radio resource control inactive state, [0210]; RRC_Inactive state and; and the network area is a radio access network based notification area established by the user equipment, [0210]; in RRC_Inactive state and RAN-based notification area (RNA); the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs.

Regarding claim 23. Park discloses, wherein: the user equipment operates in the radio resource control idle state; and the network area is a tracking area, [0310]: in RRC state of the wireless device as an RRC-_Idle State, core network paging message comprises tracking area code

Regarding claim 26. Park discloses An apparatus for wireless communication, comprising: a processor, 3 memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a radio resource control state of a user equipment from a set of states that includes a radio resource control inactive state and a radio resource control idle state, [0210]; (UE’s RRC states) including, RRC_IDLE state, RRC_INACTIVE state; see also fig. 13; [0285]; RRC state among RRC connected state (e.g. RRC Connected 1530, RRC_Connected), RRC idle state (e.g. RRC Idle 1510, RRC_Idle), and RRC inactive state (e.g. RRC Inactive 1520, RRC_Inactive);
identify a network area for communicating one or more network synchronization signals or one or more network paging signals associated with the network area based at least in part on the radio resource control state of the user equipment, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs;; and 
monitor, by the user equipment, for the one or more network synchronization signals or the one or more network paging signals associated with the network area based at least in part on identifying the network area, [0287]-[0289]; receiving/monitoring RAN paging message based on in a RAN notification area (RNA) (wireless device’s coverage area), cell coverage area, and/or beam coverage area associated with the RNA; paging message to a wireless device in an RRC inactive state.
Park does not disclose explicitly as required identify a network area for communicating more network paging signals associated with the network area based at least in part on the radio resource control state of the user equipment.
Nylander discloses identify a network area for communicating one or more network paging signals associated with the network area based at least in part on the radio resource control state of the user equipment [0079] in the area are eligible for paging user equipment query to paging control database 46 includes both the identifier of the paged or target user equipment and the network area identifier for the area in which paging permission is sought.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Nylander to determine that a paging signal is directed  to the wireless device in coverage area/geographic location served by the base station, see abstract. 

Regarding claim 27. Park discloses, wherein the instructions are further executable by the processor to cause the apparatus to: receive, by the user equipment, the one or more network synchronization signals or the one or more network paging signals associated with the network area based at least in part on monitoring for the one or more network synchronization signals or the one or more network paging signals, [0210]; paging signal initiated over paging area based on RRC_Inactive state, monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); see also [0288]-[0289]; paging message to a wireless device in an RRC inactive state; receiving/monitoring RAN paging message based on wireless device’s coverage area, cell coverage area, and/or beam coverage area associated with the RNA.

Regarding claim 28. Park discloses, wherein the instructions are further executable by the processor to cause the apparatus to: identify one or more characteristics common to the one or more network synchronization signals or the one or more network paging signals communicated within the network area, wherein monitoring for the one or more network synchronization signals or the one or more network paging signals is based at least in part on identifying the one or more characteristics common to the one or more network synchronization signals or the one or more network paging signals, in operating in RRC inactive state or the RRC idle state [0210]; at least one of receiving broadcasted system information; cell selection/re-selection; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC.

Regarding claim 29. Park discloses An apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a network area associated with a user equipment operating in a radio resource control inactive state or a radio resource control idle state, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs; and 
transmit, by a base station, one or more network synchronization signals or one or more network paging signals within the network area based at least in part on the network area, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; base station transmits the paging signal for, the wireless device monitors/receives a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs.
Park does not disclose explicitly as required identify a network area associated with a user equipment.
Nylander discloses identify a network area associated with a user equipment [0079] in the area are eligible for paging user equipment query to paging control database 46 includes both the identifier of the paged or target user equipment and the network area identifier for the area in which paging permission is sought.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Nylander to determine that a paging signal is directed  to the wireless device in coverage area/geographic location served by the base station, see abstract. 

Regarding claim 30. Park discloses, wherein the instructions are further executable by the processor to cause the apparatus to: identify, based at least in part on the network area, communication resources assigned for the one or more network synchronization signals or the one or more network paging signals different than communication resources of neighboring network areas, wherein transmitting the one or more network synchronization signals or the one or more network paging signals within the network area is based at least in part on identifying the communication resources, communication resources of neighboring network areas and that of paging signal are different: [0352]-[0358]; RAN area information (e.g. RAN area identifier, RAN notification identifier, one or more cell information of a RAN area). Based on the RAN area information of neighbor base stations (or neighbor cells), a base station may enhance a RAN paging reliability for an RRC inactive state wireless device by sending a RAN paging message to neighboring base station associated with a RAN area of the RRC inactive state wireless device. a RAN paging message transmission to a corresponding base stations that is associated with a RAN area of a RAN paging target wireless device.

Allowable Subject Matter
Claims 13, 14, 24 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims recite subject matter which is not disclosed in the prior art. 

Regarding claim 13, wherein the one or more network synchronization signals or the one or more network paging signals comprise a single-beam signal communicated over a millimeter wave network,
The closest disclosure is Park, [0255]: single beam operation on new radio (NR).
Claim 24 recites similar limitations.

Regarding claim 14 and claim 25, there is no prior art have been found alone or in combination to disclose in the context of the claims, wherein identifying the network area comprises: identifying a single-frequency network area for communicating the one or more network synchronization signals or the one or more network paging signals, wherein the one or more network synchronization signals or the one or more network paging signals are associated with the single-frequency network area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        09/7/2021




/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414